Citation Nr: 1028549	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-18 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for entitlement to service connection for bilateral 
sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and W.J.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1969 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision of the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge 
at a Travel Board hearing at the above VARO in June 2010; a 
transcript is of record.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Board denied service connection for bilateral hearing 
loss in a January 1999 decision.  The Veteran did not appeal that 
decision and it became final.

3.  Evidence that raises a reasonable possibility of 
substantiating the claim for bilateral sensorineural hearing loss 
has been received since the January 1999 Board decision.

4.  Bilateral sensorineural hearing loss has been shown to have 
its origins in active military service.


CONCLUSIONS OF LAW

1.  The January 1999 rating decision, which denied entitlement to 
service connection for bilateral sensorineural hearing loss, is 
final.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009).

2.  New and material evidence has been received since the January 
1999 Board decision denying service connection for bilateral 
sensorineural hearing loss, and thus, the claim has been 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156(a) (2009).

3.  Bilateral sensorineural hearing loss was incurred due to 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
substantially satisfied the duties to notify and assist, as 
required by the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision.

Prior to the current claim to reopen, the issue of service 
connection for bilateral hearing loss was most recently denied in 
a January 1999 Board decision.  In January 2005, the Veteran 
filed a claim to reopen the previously denied claim for bilateral 
hearing loss.

Applicable law provides that a claim which is the subject of a 
prior final decision may nevertheless be reopened if new and 
material evidence is presented or secured. 38 U.S.C.A. § 5108.  
New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156.  New evidence means evidence not previously 
submitted.  Material evidence means existing evidence that by 
itself or when considered with previous evidence relates to an 
unestablished fact necessary to substantiate the claims.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of last final decision, and must 
raise a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must consider the question of whether 
new and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  When a veteran 
seeks service connection for a disability, due consideration 
shall be given to the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the veteran served, the veteran's military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.303(a).  The mere fact of an in-service 
injury is not enough; there must be evidence of a chronic 
disability resulting from that injury.  

In order to establish service connection for a claimed disorder, 
the following must be shown:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical causation; 
lay statements do not constitute competent medical evidence for 
these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony, however, is competent to establish a 
diagnosis where the layperson is competent to identify the 
medical condition, is reporting a contemporaneous medical 
diagnosis, or describes symptoms that support a later diagnosis 
by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b). 
 When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
based upon a showing of a continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology 
may be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) medical 
or, in certain circumstances lay evidence of a nexus between the 
present disability and the symptomatology.  Savage, 10 Vet. App. 
at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence is sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  In 
addition, service connection can be granted for aggravation of a 
nonservice-connected disability by a service-connected 
disability.  38 C.F.R. § 3.310(b).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as sensorineural hearing loss, become manifest to 
a degree of 10 percent or more within one year after the date of 
separation from such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309(a) (2009).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  Even if disabling loss is 
not demonstrated at separation, a veteran may establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is causally related to 
service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board initially acknowledges that the lack of any evidence 
showing the Veteran had bilateral hearing loss during service is 
not fatal to his claim for service connection.  The laws and 
regulations do not strictly require in-service complaint of, or 
treatment for, hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Instead, the Court of Appeals for Veterans Claims has held where 
there is no evidence of the veteran's claimed hearing disability 
until many years after separation from service, "[i]f evidence 
should sufficiently demonstrate a medical relationship between 
the veteran's in service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an injury 
in service . . . ."  Hensley, supra, (quoting Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992)).  Therefore, the critical 
question is whether the veteran has current hearing loss 
disability which is causally related to service.

The Veteran contends that he developed bilateral sensorineural 
hearing loss as a result of noise exposure while serving in 
Vietnam.

At the time of the January 1999 Board decision, the relevant 
evidence of record included a February 1977 examination from the 
Veteran's reserve service that indicated that pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
40
N/A
20
LEFT
30
20
40
N/A
20

Subsequent hearing tests from the Veteran's reserve service 
showed hearing loss.
 
The Veteran had a VA examination in January 1996.  He reported 
decreased hearing since 1969 and related his hearing problems to 
exposure to tanks and artillery from during his service.  The 
Veteran felt that both ears were approximately the same, and he 
had difficulty understanding speech when background noise was 
present or when multiple people were talking at once.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30
40
40
LEFT
15
15
40
45
40

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.  The examiner diagnosed the Veteran with 
mild high frequency sensorineural hearing loss in the right ear 
and mild to moderate high frequency sensorineural hearing loss in 
the left ear. 

Evidence submitted since the January 1999 Board decision includes 
the Veteran's service treatment records, which contain 
audiometric test results from October 1969.  Pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
N/A
0
LEFT
0
5
15
N/A
10

At the Veteran's discharge examination in July 1973, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
15
10
LEFT
0
5
20
20
10

March 2004 private treatment notes from the Veteran's employer 
indicate that on an audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
45
45
50
LEFT
0
15
55
50
45

The Veteran's hearing had been tested five other time by his 
employer since 1997, and it was noted in March 2004 there was no 
significant change since the baseline test.  He was diagnosed 
with moderately severe hearing loss in the left ear and moderate 
hearing loss in the right ear.  Binaural hearing aid 
amplification was recommended, and he was diagnosed with 
bilateral symmetric sloping sensorineural hearing loss that was 
consistent with a history of past noise exposure.

The Veteran's hearing was tested at a private facility, in May 
2005.  He was complained that sounds seemed muffled or distant 
and that conversation was difficult to understand.  The loss was 
found to be moderate but it was noted that he could communicate 
without much difficulty and that it had been a problem for over 
20 years.  The Veteran reported that he was first exposed to 
noise in Vietnam. 

In a September 2005 statement the Veteran wrote that hearing 
protection was not required or used during his basic training, at 
which time he was exposed to rifle fire and grenade training.  
The Veteran's ears started to ring, and he was told that this was 
normal and that it would go away.  While serving in Germany after 
his basic training, he was exposed to noise from tanks and rifle 
fire, and again hearing protection was not used.  The Veteran 
wrote that he then served in Vietnam for 18 months where his 
noise exposure included heavy artillery and aircraft.  

The Veteran had a VA examination in December 2005.  He reported 
having the most trouble understanding speech in the presence of 
background noise.  The Veteran reported that prior to his 
military service he worked for a construction company during 
summer vacation from school.  After his active service he worked 
for 25 years for the Birmingham Board of Education, and he 
currently worked for an automobile manufacturer, where he used 
hearing protection.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
50
55
55
LEFT
20
25
70
65
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.  
Tympanograms were within normal limits for the right ear, and no 
seal was obtained for the left ear.

The examiner diagnosed the Veteran with moderate high frequency 
sensorineural hearing loss for the right ear and moderately 
severe high frequency sensorineural hearing loss for the left 
ear.  At the time of the examination the Veteran's service 
treatment records had not been associated with the claims file.  
The examiner reviewed the reserve records, and noted that in 
February 1977 the Veteran had mild, bilateral hearing loss.  
September 1977 to January 1996 audiograms showed fluctuations in 
hearing loss.  It was noted that the 1997 to 2004 treatment 
records from the Veteran's employer showed bilateral hearing 
loss.  Since the STRs had not been associated with the claims 
file, the examiner could not reach an opinion regarding the 
hearing loss without resorting to speculation.

The Veteran had another VA examination in February 2007.  The 
Veteran reported no significant change in his audiometric history 
since his last VA examination.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
45
30
55
LEFT
15
15
60
50
55

Speech audiometry revealed a speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.  The 
examiner diagnosed the Veteran with moderate high frequency 
sensorineural hearing loss in the right ear and moderately severe 
high frequency sensorineural hearing loss in the left ear.  He 
opined that the Veteran's hearing loss was not caused by or the 
result of military noise exposure because the Veteran's hearing 
loss was within normal limits at his July 1973 discharge.

The Veteran testified at the June 2010 hearing that he did not 
have a proper physical examination when he was discharged from 
the military and that he did not have occupational noise exposure 
in the 25 years he worked after service for the Board of 
Education.  The Veteran indicated that he has had hearing loss 
since his active service.

The Board finds that the evidence submitted since the January 
1999 Board decision is both new and material.  It is new in that 
it was not of record in January 1999 and material in that it 
raises a reasonable possibility of substantiating the Veteran's 
claim by providing not only a current diagnosis of bilateral 
hearing loss, but also suggesting that the disorder is related to 
the Veteran's military service.

Based on the evidence of record, including the credible testimony 
of the Veteran that he has had hearing loss since his active 
service, the Board finds that entitlement to service connection 
is warranted based on the showing of continuity of 
symptomatology.  38 C.F.R. § 3.303(b).  When a Veteran seeks 
service connection for a disability, due consideration shall be 
given to the supporting evidence in light of the places, types, 
and circumstances of service, as evidenced by service records, 
the official history of each organization in which the Veteran 
served, the Veteran's military records, and all pertinent medical 
and lay evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The Veteran's reports of noise exposure in service are consistent 
with his service, including his tour in Vietnam, which his DD 
Form 214 indicates was from October 1970 to May 1972.  Therefore, 
the Board finds them to be credible.

Although the Veteran did not meet the hearing loss standard of 
38 C.F.R. § 3.385 at his July 1973 discharge examination, the 
record shows that his hearing diminished during his service.  
Furthermore, the Veteran's hearing had further by the February 
1977 audiogram, which was approximately three and a half years 
after his active service.  The Veteran testified that he had 
worked in a classroom setting during that timeframe, and the 
record does not other noise exposure.  Furthermore, the record 
shows that the Veteran's hearing has worsened since then, and it 
is noted he has met the standard for hearing loss under 38 C.F.R. 
§ 3.385 since at least March 1997.  Therefore, service connection 
for bilateral sensorineural hearing loss is granted.










	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having been obtained, the claim of 
entitlement to service connection for bilateral sensorineural 
hearing loss is reopened.

Service connection for bilateral sensorineural hearing loss is 
granted, subject to the laws and regulations governing the award 
of monetary benefits.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


